

SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT ("Security Agreement") is entered into as of May 14,
2008, between FPO, INC., a Washington corporation doing business as “MEL’S
MARKET,” “MEL’S DELIVERY,” “JOELLE’S,” “SOUPS DU JOUR” AND “SIMON’S” ("Secured
Party") and ORGANIC TO GO, INC., a Delaware corporation (“Grantor”).
 
In consideration of the premises and mutual covenants herein contained, the
parties hereto agree as follows:
 
1. Grants of Security. To secure the payment and performance of all the
Obligations (as defined below), Grantor hereby assigns and pledges to Secured
Party, and hereby grants to Secured Party a continuing security interest in, and
a right of set-off against, all of Grantor's right, title and interest in and to
all of the assets acquired (the "Collateral") under the Agreement of Purchase
and Sale of Assets dated as of May 14, 2008 by and among Secured Party, Larry J.
Hamlin, Grantor and Organic To Go Food Corporation, a Delaware corporation (the
“Asset Purchase Agreement”).
 
2. Security for Obligations. This Security Agreement secures the payment of the
obligations of Grantor to Secured Party under Section 1.2(b) of the Asset
Purchase Agreement and all of the obligations of Grantor under this Agreement
(collectively, the "Obligations").
 
3. Representations and Warranties. Grantor represents and warrants to Secured
Party as follows and shall be deemed to continually do so as long as this
Security Agreement shall remain in effect:
 
a. Grantor owns the Collateral free and clear of any lien, security interest,
charge or encumbrance, except for the security interests created by this
Security Agreement.
 
b. Grantor has exclusive possession and control of the Collateral.
 
4. Further Assurances.
 
a. From time to time, at the expense of Grantor, it will promptly execute and
deliver all further instruments and documents (including financing or
continuation statements, or amendments thereto), and take all further actions
that may be necessary or desirable, or that Secured Party may request, to
perfect and protect any security interest granted hereby or to enable Secured
Party to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Grantor also hereby authorizes Secured Party to execute on
Grantor’s behalf and/or file all financing or continuation statutes and
amendments thereto that Secured Party determines are necessary or desirable to
perfect or protect any security interest granted hereby.
 
b. Grantor will furnish to Secured Party from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Secured Party may reasonably
request.
 

--------------------------------------------------------------------------------


 
5. Additional Covenants. Grantor shall:
 
a. Keep the Collateral (other than inventory sold in the ordinary course of
business) at one or more of the locations listed on Schedule 2.8 to the Asset
Purchase Agreement.
 
b. Pay promptly when due all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims against (including
claims for labor, materials and supplies), the Collateral, except to the extent
the validity thereof is being contested in good faith.
 
6. Insurance. Grantor shall, at its own expense, maintain insurance with respect
to the Collateral in such amounts, against such risks, in such form and with
such insurers, as shall be satisfactory to Secured Party from time to time.
 
7. Transfers and Other Liens. Grantor shall not:
 
a. Sell, assign (by operation of law or otherwise) or otherwise dispose of any
of the Collateral, except inventory in the ordinary course of business; or
 
b. Create or suffer to exist any lien upon or with respect to any of the
Collateral, except for the security interest created by this Security Agreement.
 
8. Secured Party May Perform. If Grantor fails to perform any agreement
contained herein, Secured Party may itself perform, or cause performance of,
such agreement.
 
9. Secured Party's Duties. The powers conferred on Secured Party hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Secured Party shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.
 
10. Events of Default. The occurrence of any of the following events (each an
"Event of Default") shall constitute a material default and breach of this
Security Agreement by Grantor:
 
a. Any failure by Grantor to make any deposit or payment when due under the
Asset Purchase Agreement, if such default continues for ten (10) days after
receipt of written notice of default;
 
b. Grantor shall commence a voluntary case or other proceeding under the laws of
any jurisdiction seeking liquidation, reorganization, or other relief with
respect to itself or its debts under any bankruptcy, insolvency, or other
similar law, or seeking the appointment of a trustee, self trusteeship,
receiver, custodian, or other similar official of it or any substantial part of
its property; or shall consent to any such relief or to the appointment of, or
taking possession by, any such official in an involuntary case or other
proceeding commenced against it; or shall make an assignment for the benefit of
creditors; or shall generally not pay its debts as they become due or not be
able to pay its debts as they become due; or admit in writing its inability to
pay its debts as they become due; or shall take any corporate action to
authorize any of the foregoing; or
 
2

--------------------------------------------------------------------------------


c. An involuntary case or other proceeding shall be commenced under the laws of
any jurisdiction against Grantor seeking liquidation, reorganization, or other
relief with respect to it or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect, or seeking the appointment of a
trustee, receiver, custodian, or other similar official of it or any substantial
part of its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of thirty days or a trustee, receiver,
custodian or other official shall be appointed in such involuntary case;
 
11. Remedies. If any Event of Default shall have occurred and be continuing:
 
a. Secured Party may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under the Washington Uniform
Commercial Code (the "Code") (whether or not the Code applies to the affected
Collateral) and also may (i) require Grantor to, and Grantor hereby agrees that
it will at its expense and upon request of Secured Party immediately, assemble
all or part of the Collateral as directed by Secured Party and make it available
to Secured Party at a place to be designated by Secured Party which is
reasonably convenient to the parties, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, for cash, on credit or for future delivery. Grantor
agrees that, to the extent notice of sale shall be required by law, at least
twenty (20) days’ notice to Grantor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
 
b. All cash proceeds received by Secured Party in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of Secured Party, be held by Secured Party as collateral
for, and then or at any time thereafter applied (after payment of any amounts
payable to Secured Party pursuant to Section 12) in whole or in part by Secured
Party against, all or any part of the Obligations in such order as Secured Party
shall elect. Any surplus of such cash or cash proceeds held by Secured Party and
remaining after payment in full of all the Obligations to Secured Party shall be
paid over to Grantor or to the person lawfully entitled to receive such surplus.
 
c. Secured Party may, without notice to or demand upon Grantor, appoint a keeper
or keepers, who may be officers, directors or employees of Secured Party, who
shall have the power to enter upon all business premises of Grantor existing at
the time of such default and shall have the power to collect on behalf of
Secured Party all revenues from the operation of Grantor's businesses including,
without limitation, all cash receipts, checks and other income in any form
whatsoever. Such revenues shall be applied in the manner provided by the Code
governing the application of proceeds from the sale of collateral in the event
of default.
 
3

--------------------------------------------------------------------------------


12. Indemnity and Expenses.
 
a. Grantor agrees to indemnify Secured Party from and against any and all
claims, losses and liabilities growing out of or resulting from this Security
Agreement (including, without limitation, enforcement of this Security
Agreement), except claims, losses or liabilities resulting from Secured Party's
gross negligence or willful misconduct.
 
b. Grantor will upon demand pay to Secured Party any and all reasonable
expenses, including the reasonable fees and disbursements of its counsel and of
any experts and agents, which Secured Party may incur in connection with (i) the
administration of this Security Agreement, (ii) the custody, preservation, use
or operation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of
Secured Party hereunder, or (iv) the failure by Grantor to perform or observe
any of the provisions hereof.
 
13. Amendments. No amendment or waiver of any provision of this Security
Agreement shall in any event be effective unless the same shall be in writing
and signed by Secured Party, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
 
14. Addresses for Notices. Except as provided herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be deemed to have been given or made when deposited in the mail in accordance
with the notice provisions contained in the Asset Purchase Agreement.
 
15. Continuing Security Interest. This Security Agreement shall create a
continuing security interest in the Collateral and shall (i) remain in full
force and effect until payment in full and performance of all the Obligations to
Secured Party; provided, however, that if thereafter Secured Party may pay such
sums over to any other person for any reason whatsoever including bankruptcy,
the security interest shall automatically be reinstated, and (ii) be binding
upon Grantor, its successors and assigns. Upon the payment in full of the
Obligations, except as provided above, the security interest granted hereby
shall terminate and all rights to the Collateral shall revert to Grantor. Upon
any such termination, Secured Party will, at Grantor's expense, execute and
deliver to Grantor such documents as Grantor shall reasonably request to
evidence such termination.
 
16. Jurisdiction and Venue. If a dispute arises under this Security Agreement,
jurisdiction and venue shall rest exclusively in the state courts located in
Seattle, Washington, or the federal courts for the Western District of
Washington. The parties to this Security Agreement waive any right either may
have to a jury trial. Any party to this Security Agreement may file a copy of
this Security Agreement with the clerk or judge of any court having jurisdiction
as evidence of the parties’ waiver of the right to a jury trial.
 
17. Terms. This Security Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, except to the extent that
the validity or perfection of the security interest hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the State of Washington. Unless otherwise defined
herein, terms used in Article 9 of the Uniform Commercial Code in the State of
Washington are used herein as therein defined.
 
4

--------------------------------------------------------------------------------


18. Headings. Section headings in this Security Agreement are included for the
convenience of reference only and shall not constitute a part of this Security
Agreement for any other purpose.
 
19. Severability of Provisions. Any provision of this Security Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.
 
FPO, INC.a Washington corporationdoing business as “MEL’S MARKET,” “MEL’S
DELIVERY,” “JOELLE’S,” “SOUPS DU JOUR” AND “SIMON’S”
 
ORGANIC TO GO, INC.
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
By:
/s/ Larry J. Hamlin
 
By:
/s/ Jason Brown
 
Larry J. Hamlin
 
 
Jason Brown
 
President
 
 
Chief Executive Officer
 
 
 
 
 
 
“Secured Party”
 
 
“Grantor

 
5

--------------------------------------------------------------------------------

